Citation Nr: 1436728	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from May 1968 to March 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In October 2012, the Board rendered a decision on the claim.  In January 2014 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case.  


FINDINGS OF FACT

1. At the time of the Veteran's death, a claim for service connection for posttraumatic stress disorder (PTSD) was pending.
 
2.  The Veteran served in combat in Vietnam.

3.  At the time of the Veteran's death, the evidence included diagnoses of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for PTSD have been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2012). 

Service connection for anxiety disorder for accrued benefits purposes has been established by a May 2009 RO rating decision.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, service connection for the disability in question has already been established.  Nevertheless, based upon the January 2014 remand from the Court, adjudication of the issue of entitlement to service connection for posttraumatic stress disorder for accrued purposes is required.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran died in December 2006, following VA's receipt of his claim of entitlement to service connection for PTSD.  The appellant filed an application for Dependency and Indemnity Compensation benefits, including for accrued benefits, in February 2007. The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  As the Veteran's claim seeking service connection for PTSD was pending at the time of his death, an adjudication of that claim is appropriate. 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The evidence establishes that the Veteran served in combat in Vietnam.  A January 2006 VA examination did not diagnose PTSD, but noted that the Veteran reported experiencing a wide range of PTSD symptoms.  The examiner's opinion was that these symptoms were not causing significant impairment of the Veteran's psychosocial functioning.  Essentially, the examiner declined to diagnose PTSD, despite the fact that the Veteran exhibited PTSD symptoms, because he was functioning well.  However, the level of functioning is a factor to be considered in the rating of a disability or the assignment of a Global Assessment of Functioning Scale (GAF) in the case of psychiatric disorders, not specifically a factor in the establishment of the diagnosis for service connection purposes.
A May 2006 VA mental health clinic intake assessment indicated that the Veteran warranted a diagnosis of PTSD; this record also noted the Veteran's experiences in Vietnam.  

The evidence of record at the time of the Veteran's death established that he served in combat in Vietnam; there are VA treatment records showing diagnoses of PTSD related to his experiences in Vietnam.  Accordingly, service connection for PTSD for accrued purposes is granted.


ORDER

Service connection for PTSD for accrued purposes is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


